            Case 9:20-cv-01211-LEK Document 13 Filed 12/02/20 Page 1 of 4




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

MICHAEL N. KELSEY,

                                Petitioner,

        -against-                                               9:20-CV-1211 (LEK)

DONNA LEWIN, Superintendent of Hudson
Correctional Facility,

                                Respondent.


                                DECISION AND ORDER

        Petitioner Michael Kelsey sought federal habeas relief pursuant to 28 U.S.C. § 2254.

Dkt. Nos. 3 (“Petition”); 1 (“Petition Memorandum”); 6 (“Exhibits”).1 Additionally, Petitioner

separately filed three more motions. See Dkt. Nos. 7, 9, 10.

        The first was a motion for declaratory judgment. Dkt. No. 7. Petitioner argued that the

New York State statute permitting pre-sentence investigations and reports is unconstitutional.

See id. at 3. He requested a declaratory judgment “on past, present and future ramifications of

the Respondent’s investigation report rights and welfare[.]” Id.

        The second was a motion requesting temporary release on bail during the pendency of

the habeas petition. Dkt. No. 9. Specifically, Petitioner argued that (1) he needs to be released

to appropriately litigate this action, and (2) his history during his state court litigation

demonstrates that he is an individual who poses neither a risk of harm to the community nor

risk of flight. Id. at 3–8.

        Finally, petitioner sought permission to schedule several evidentiary hearings to present


        1
         Citations to Petitioner’s filings refer to the pagination generated by CM/ECF, the Court’s
electronic filing system.
          Case 9:20-cv-01211-LEK Document 13 Filed 12/02/20 Page 2 of 4




evidence about the alleged failure to make a complete transcript of Petitioner’s judicial

proceedings and to illustrate the systematic bias and fact-finding distortions Petitioner

experienced during his criminal proceedings. Dkt. No. 10 at 1–4.

          On November 13, 2020, the Court issued an order directing Petitioner to file an

affirmation clarifying the procedural posture of any appeals he had taken from the denial of his

writ of error coram nobis or his 440 motion in St. Lawrence County Court. Dkt. No. 11

(“November Order”). The November Order stayed decisions on the motions for a declaratory

judgment, for temporary release on bail, and for discovery hearings until the affirmation was

received and evaluated by the Court. Id. at 8.

          The Court recently received a letter motion from Petitioner. Dkt. No. 12. In it, Petitioner

moves to withdraw his motion for a declaratory judgment, Dkt. No. 7, so that Petitioner can

first present his claims for declaratory relief in state court. Id.

          Petitioner’s motion is granted. However, Petitioner is reminded that he still must

provide the Court with an affirmation addressing the issues discussed in the November Order,

to enable the Court to determine whether his habeas action can proceed and to decide the

pending motions for temporary release on bail and request for discovery hearings. November

Order at 4–9. Given Petitioner’s pro se status, the Court sua sponte extends the deadline for

Petitioner to file said affirmation.

          Accordingly, it is hereby

          ORDERED, that Petitioner’s motion to withdraw (Dkt. No. 12) is GRANTED and the

motion for declaratory judgment (Dkt. No. 7) is DISMISSED without prejudice; and it is

further


                                                   2
         Case 9:20-cv-01211-LEK Document 13 Filed 12/02/20 Page 3 of 4




        ORDERED, that decisions on Petitioner’s motions for temporary release on bail (Dkt.

No. 9) and for discovery hearings (Dkt. No. 10), are stayed pending the Court’s decision after

receiving Petitioner’s affirmation; and it is further

        ORDERED, that Petitioner may file a written affirmation, within thirty (30) days of

the filing date of this Decision and Order, clarifying the procedural posture of any pending

actions in state court. The affirmation shall not exceed five (5) pages in length. Exhibits shall

be limited to any state-court decisions associated with the state court actions. Petitioner

should state the date(s) upon which he filed any state court applications for relief in which

he challenged his conviction, including the name and location of the court(s) in which he

filed each application, and the date(s) upon which the application(s) were denied. If

Petitioner is asking the Court to equitably toll the limitations period, he must set forth facts

establishing a basis for the application of equitable tolling as stated above. If Petitioner is

asking the Court to apply an equitable exception to the limitations period, he must set forth

facts establishing a basis for doing so. No answer to the Petition will be required from the

respondent at this time; and it is further

        ORDERED, that either after Petitioner submits his written affirmation or upon the

expiration of the thirty days, the Clerk shall forward the entire file to the Court for review; and

it is further

        ORDERED that the Clerk serve copies of this Decision and Order upon Petitioner in

accordance with the Local Rules.

        IT IS SO ORDERED.

DATED:          December 02, 2020
                Albany, New York

                                                  3
Case 9:20-cv-01211-LEK Document 13 Filed 12/02/20 Page 4 of 4




                            LAWRENCE E. KAHN
                            United States District Judge




                              4
